Per Curiam.
The appeal is from a judgment entered against defendants in an action on a street assessment.
No objection is made to the assessment and diagram other than that hereinafter stated. “The diagram and assessment show that Lincoln Street is a small street thirty-five feet wide, terminating in a main (Leavenworth) street. Lot 7, in suit, is assessed for Lincoln Street, but the assessment shows on its face that Lincoln Street is named and designated as lot 6, and assessed for $544.32, the same as other lots, except that other lots are assessed to unknown.’ ”
The assessment consists in two distributions of the amounts to be paid. In the first, the lots of private proprietors fronting on Leavenworth Street are numbered 1, 2, 3, 4, 5, and 7, and “Lincoln Street” is numbered as lot 6. This is folloAved by an “ assessment against Lincoln Street for its proportion of the above-named expense; thirty-five feet grading,” etc. This last consists of a distribution of the expense imposed by the statute upon the property fronting on Lincoln Street to the lots of property fronting on that street.
The assessment is to be read as a Avhole, and from this it appears that the land used as Lincoln Street is not assessed against “ Mr. Lincoln,” or against “ Lincoln Street ” as a person. The insertion in the first part of the assessment of Lincoln Street as “lot 6” may be treated as surplusage, or as merely indicating that the width of Lincoln Street on Leavenworth is not held in private OAvnership. Bead together, the íavo parts of the assessment show that the property fronting on Leavenworth, and also fronting on Lincoln, was properly assessed.
Judgment affirmed.